Title: To Thomas Jefferson from Henry Dearborn, 29 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Jany. 29th. 1808
                  
                  I sind you Capt. Pikes Journal and remarks, &c &c, his map of the Country through which he passed will soon be completed. may it not be proper to concider whether Capt. Pikes services in exploring the sources of the Mississippi, & the Arcansas will intitle him to some extra compensation, or other notice.—his Journal while passing through the Spanish Provinces, will form a seperate work.
                  Yours,
                  
                     H Dearborn 
                     
                  
               